DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/567,715 and RCE filed on 17 June 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
 

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…range in size from 5.56 to .308 and .17 to .223.  For clarity, please indicate whether the calibers are sized in millimeters or inches.  It is unclear if the claim limitation is to mean the calibers in the firearm are from only 5.56mm to .308 in and alternatively only from .17 in to .223 in, or if these calibers are non-limiting examples.  Further if these ranges are meant to be in the same firearm, it is unclear why 5.56mm and .223 in are both claimed as they are the same caliber.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0059223 to Ralston et al (Ralston) in view of NPL (2013) https://historical.ha.com/itm/handguns/unmarked-unique-single-action-percussion-pepperbox-revolver/a/6099-32074.s, further in view of NPL-2 (https://www.tumgir.com/tag/pepperbox%20pistol).
Regarding Claim 1, Ralston discloses a firearm comprising (see figures):
a frame (110);
the frame defining a forward aperture (aperture where cylinder 120 fits, or front of muzzle at 116);
a cylinder rotatably mounted to the frame to rotate on a common cylinder axis (see fig.1, cylinder 120, an axis around 124);
the cylinder defining a plurality of passages each at a common radius from the common cylinder axis (see figs. 4I and 4J);
each of the passages including a chamber and a rifled bore (see at least paragraph 25);
at least one of the passages being chambered for a different caliber than at least one other of the passages (at least paragraphs 25-27 and figures 4I and 4J).
Ralston fails to specifically disclose a plurality of elongated cylinders rotatably mounted to the frame to rotate on a common cylinder axis, with a plurality of passages in each cylinder each connected at their ends, and separate at intermediate portions.  Ralston discloses a single cylinder with a plurality of passages or rifled bores for firing ammunition.  NPL teaches an old and well-known design of a Pepperbox revolver with front and rear cylinders (discs) and individually mounted barrels (passages).  Further, NPL appears to show some level of separation of the barrels at intermediate portions, but it is not clear from the figure.  NPL-2 shows multiple views of a similar pepperbox revolver where the barrels are clearly separate at intermediate portions of the barrels, at at least touching at the ends.  It would have been obvious to one having ordinary skill to incorporate this design into the firearm of Ralston and create the barrels or passages separately instead of within one cylinder for the advantages of ease of manufacturing, ease of replacing or rearranging each barrel as needed.  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin vs. Erlichman, 168 USPQ 177, 179).
Ralston fails to specifically disclose all the calibers as claimed, from 5.56 to .308 and .17 to .223.
However, Ralston discloses multiple calibers in a single cylinder (see figs. 4J, 4I) and discloses in at least paragraphs 13-14, 25 the firearm may be made to fire nearly any suitable ammunition.  It would have been obvious to one having ordinary skill to select any of the known calibers for the firearm of Ralston as merely an engineering design choice to select from the known alternatives in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but since the arguments are directed towards the newly amended subject matter and have not been previously rejected, please see the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641